Case: 19-30632      Document: 00515436956         Page: 1    Date Filed: 06/02/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                          United States Court of Appeals
                                                   Fifth Circuit

                                                                           FILED
                                                                        June 2, 2020
                                      No. 19-30632                      Lyle W. Cayce
                                                                             Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DONALD SAMPSON, also known as Yune Sampson,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:19-CV-2368
                             USDC No. 2:14-CR-184-1


Before HAYNES, GRAVES, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Donald Sampson, federal prisoner # 73174-379, moves for a certificate of
appealability (COA) to appeal the denial of his 28 U.S.C. § 2255 motion
challenging his guilty plea conviction and sentence for conspiracy to possess
with intent to distribute cocaine hydrochloride.             He contends that (1) he
received ineffective assistance of counsel when his trial counsel failed to move
for a bill of particulars or object to the inclusion of certain prior state felony


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5 TH
CIR. R. 47.5.4.
    Case: 19-30632    Document: 00515436956     Page: 2   Date Filed: 06/02/2020


                                 No. 19-30632

convictions in his criminal history computation, and (2) the district court erred
by denying § 2255 relief without an evidentiary hearing. In addition, Sampson
moves for leave to proceed in forma pauperis (IFP) on appeal and for the
appointment of counsel in connection with his COA motion.
      To obtain a COA to appeal the denial of § 2255 relief, Sampson must
make “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). To meet that burden, he must show that “reasonable jurists would
find the district court’s assessment of the constitutional claims debatable or
wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
      Sampson fails to make the requisite showing to obtain a COA, and his
motion for a COA is accordingly denied. We construe Sampson’s motion for a
COA with respect to the district court’s denial of an evidentiary hearing as a
direct appeal of that issue, see Norman v. Stephens, 817 F.3d 226, 234 (5th Cir.
2016), and affirm. Additionally, we deny Sampson’s motion to appoint counsel
in relation to his COA motion. See Fifth Circuit Plan for Representation under
the Criminal Justice Act, § 3(B). Finally, because a COA will not issue, we
deny Sampson’s motion for leave to appeal IFP as moot.
      MOTION FOR COA DENIED; JUDGMENT AFFIRMED; MOTION TO
APPOINT COUNSEL DENIED; MOTION FOR LEAVE TO APPEAL IFP
DENIED AS MOOT.




                                       2